Citation Nr: 1123006	
Decision Date: 06/15/11    Archive Date: 06/28/11

DOCKET NO.  04-31 239	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for chronic sinusitis.  

2.  Entitlement to an initial rating in excess of 40 percent, prior to March 18, 2008, for stress incontinence.  


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, Attorney at Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. R. Olson, Counsel


INTRODUCTION

The Veteran served on active duty from May 1982 to December 2002.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2003 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Des Moines, Iowa.  The Veteran has since moved to the jurisdiction of the Muskogee, Oklahoma VARO.  

The January 2003 decision granted service connection for sinusitis, rated as 10 percent disabling, and for stress incontinence, rated as noncompensable (0 percent).  The Veteran appealed the initial ratings assigned to these disabilities.  During the course of the appeal, an increased, 20 percent, rating was granted for incontinence, effective in November 2006.  

In October 2008, the Board continued the denial of a rating in excess of 10 percent for the service-connected sinusitis.  The Board granted an initial rating of 40 percent prior to March 18, 2008 and a 60 percent rating effective March 18, 2008 for her urinary incontinence.  

The Veteran appealed to the United States Court of Appeals for Veterans Claims (Court).  She appealed the denial of a rating in excess of 10 percent for the service-connected sinusitis and the initial rating of 40 percent prior to March 18, 2008 for urinary incontinence.  The 60 percent rating for urinary incontinence was the maximum under the rating schedule.  In a decision issued in September 2010, the Court vacated the October 2008 Board decision and remanded the matter for further adjudication consistent with the decision.  

The rating of the sinusitis is REMANDED to the Department of Veterans Affairs Regional Office.  VA will notify the appellant if further action is required.


FINDINGS OF FACT

1.  Prior to May 26, 2007, the Veteran's stress incontinence required the use of absorbent materials that must be changed two to four times per day, with daytime voiding intervals between one to two hours and awakening to void at night three to four times.  

2.  Since May 26, 2007, service-connected stress incontinence requires the Veteran to change absorbent materials six to seven times per day.  

3.  The evidence does not demonstrate that the Veteran has had any obstructive voiding problems at any time during the appeal.


CONCLUSIONS OF LAW

1.  From January 1, 2003, to May 26, 2007, the criteria for a rating of 40 percent for service-connected stress incontinence, and not in excess thereof, have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 4.1-4.14, 4.20, 4.27, 4.115a, 4.115b, Diagnostic Code 7542 (2010).  

2.  As of May 26, 2007, the criteria for a rating of 60 percent for service-connected stress incontinence, and not in excess thereof, have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 4.1-4.14, 4.20, 4.27, 4.115a, 4.115b, Diagnostic Code 7542 (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has reviewed the entire record.  However, that record will not be repeated here.  This decision will focus on the evidence relevant to the current issues.  We find that any evidence not discussed does not support the claim.  We note that the evidence includes VA examination reports and outpatient clinical records, as well as private treatment records, and lay witness statements.  

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  

The Veteran had a pre-discharge VA examination in November 2002.  She completed her active service in December 2002.  Her claim for benefits was received in January 2003 and adjudicated that month.  Her notice of disagreement was received in June 2003.  A notice that fully complied with the requirements of the VCAA was sent to the claimant in December 2003.  Thereafter, she was afforded a meaningful opportunity to participate effectively in the processing of her claims and given ample time to respond.  This cured any notice defects before the agency of original jurisdiction (AOJ) readjudicated the case by way of a statement of the case (SOC) issued in July 2004.  The SOC provided her with the specific rating criteria.  An updated VCAA notice was sent in May 2007.  This cured any notice defects before the AOJ readjudicated the case by way of a supplemental statement of the case (SSOC) issued in April 2008.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).  

VA has complied with the notice requirements of VCAA and has no outstanding duty to inform the appellant that any additional information or evidence is needed.  Therefore, the Board may decide the appeal without a remand for further notification.  

The Board also finds that all relevant facts have been properly developed, and that all evidence necessary for equitable resolution of the issue has been obtained.  The Veteran's service medical records have been obtained.  Her available post-service treatment records have also been obtained.  The Veteran has had a VA examination and a medical opinion has been obtained.  She has also been afforded a hearing before a decision review officer (DRO) at the RO.  Significantly, neither the Veteran nor her representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist her in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Criteria

Disability ratings are determined by the application of the Schedule for Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

The Veteran seeks a higher rating for her service-connected stress incontinence.  The disability is rated by analogy to a neurogenic bladder under 38 C.F.R. 
§§ 4.115a, 4.115b, Diagnostic Code 7542.  That code directs that the disability be rated based on voiding dysfunction, which in turn considers urine leakage, frequency, or obstructive voiding.  As the evidence does not show, nor does the Veteran allege, any obstructive voiding issues, those criteria are not further discussed.  

Under the urine leakage criteria, the minimum 20 percent evaluation requires the wearing of absorbent materials which must be changed less than 2 times per day.  A 40 percent evaluation contemplates requiring the wearing of absorbent materials which must be changed 2 to 4 times per day.  The maximum 60 percent rating contemplates requiring the wearing an appliance or absorbent materials which must be changed more than 4 times per day.  

Under urinary frequency, a 10 percent rating is warranted for daytime voiding interval between two and three hours, or awakening to void two times per night.   A 20 percent rating is warranted for daytime voiding interval between one and two hours, or awakening to void three to four times per night.  The maximum rating based on urinary frequency is 40 percent rating, which is assigned for daytime voiding interval less than one hour or awakening to void five or more times per night.  

Discussion

The report of the November 2002 VA predischarge examination shows the Veteran reported developing incontinence with coughing and sneezing, since 2001.  Bladder strengthening exercises had been recommended.  She denied the use of a pad and changed her under pants frequently.  How frequently was not stated.  There were no pertinent findings.  There was a diagnosis of chronic stress incontinence.  

On a genitourinary examination, conducted in March 2003, it was noted that the Veteran had leakage with coughing and other like provocations, requiring the "constant" use of pads.  The number of changes was not noted.

Subsequent VA clinical notes followed the Veteran's progress.  A neurology note dated in August 2003 recorded a report of a need to urinate frequently, stress incontinence, and nocturia twice a night.  Frequency of incontinence episodes or clothing changes was not reported.  

On VA gynecology consult, in September 2003, it was reported that the Veteran had mild stress urinary incontinence that occurred with coughing or sneezing.  She was able to perform correct Kegel exercises and it was recommended that she perform them regularly for 3 months.  Frequency of incontinence episodes or clothing changes was not reported.  

In October 2003, the Veteran gave sworn testimony to a DRO at the RO.  She stated that she urinated frequently throughout the day, at least once every hour or two.  (That would be consistent with a 20 percent rating based on urinary frequency.)  She tried to keep her bladder empty so the leaking was not so bad.  She explained that she did not wear pads because wearing pads caused a lot of irritation and dryness, so she was not able to wear absorbent pads.  She did wear panty liners and changed them several times throughout the day.  She said that she mostly experienced incontinence when she would cough, sneeze, laugh, or something like that.  She said it was a daily occurrence.  This testimony could be consistent with a 40 percent rating based on the urine leakage criteria but it does not describe wearing an appliance or absorbent materials which must be changed more than 4 times per day, as required for a rating in excess of 40 percent.  

In a clinical note, dated in November 2003, private physician, P. R. S., M.D., reported that the Veteran had no bowel or bladder control problems.  She was said to have frequency of urination.  The doctor reported that there was no history of any kidney stones or any urgency of urination.  The doctor stated that there was no history of any frequent urinary tract infections or incontinence.  In January 2004, the Veteran reviewed her records and stated that she now had bladder and bowel problems.  She said she had stress incontinence and frequency of urination, going every 1 to 2 hours.  Such frequency, as reported by the Veteran meets and does not exceed the criteria for a 20 percent rating.  

The report of a VA urology consult, in March 2004 shows the Veteran reported increased problems with incontinence over the past 3 years.  She said she had accidents caused by a sneeze, cough, or change in position.  She wore a liner everyday.  She denied urgency or urge incontinence.  She said that she had a small amount of stress incontinence following the vaginal birth of her daughter 12 years earlier but had noticed increases in frequency and amount over the past few years.  Kegel exercises were no help.  She also had frequency of about one hour.  She voided a small amount.  There was some initial hesitancy.  She had a good force of stream but the terminal part of the stream seemed slow and prolonged.  She denied any recurrent bladder infection.  Examination disclosed normal external genitalia.  There was no hypermotility of the urethra.  There was no incontinence with stress/valsalva maneuver or cough, but she had just voided.  There was a small cystocele.  There were no palpable urethral abnormalities or abdominal masses.  The impression was stress incontinence.  Here, again, the Veteran's self report of symptoms does not reflect any that would exceed the criteria for a 40 percent evaluation.  

The report of the April 2004 VA examination shows the Veteran told of having stress incontinence for the past 6 years.  She stated that stress incontinence occurred when she coughed or sneezed.  She wore panty liners continuously.  She said she needed to change her clothes 2 to 3 times a day due to urinary incontinence.  The impression was stress incontinence.  This frequency would be within the criteria for a 40 percent rating and would not exceed those criteria.  

In her August 2004 substantive appeal, the Veteran reported that she wore panty liners daily and changed her clothes 2 to 3 times a day, including underclothing and panty liner.  She stated that she urinated every 1 to 2 hours during the day.  She specifically asserted that she met the criteria for a 40 percent rating.  

When seen at the VA gynecology clinic, in November 2004, the Veteran denied urinary leakage or incontinence.  

It is significant that after denying urinary leakage or incontinence in November 2004, the Veteran was seen at VA clinics on several occasions for various problems without any complaint of leakage.  She had previously reported that sneezing caused leakage; however, when seen for her sinus symptoms in December 2004 and January 2005, she reported increased sneezing, but did not mention any associated leakage.  

In November 2006, the Veteran was seen for an annual examination.  She reported that over the previous 4 to 5 years she had noticed increased urinary urgency.  She reported that she voided 3 to 4 times per night and every 2 to 3 hours during the day.  While such daytime frequency would be consistent with the criteria for a 10 percent rating, the nighttime frequency would be consistent with the criteria for 20 percent.  She reported that if she did not void when she sensed this urgency, she would experience a loss of urine.  She did not report having to change clothes or absorbent materials otherwise.  The diagnosis was urinary urgency - not bothersome to patient.  

VA clinical notes show the Veteran was seen for various other problems without any report of urinary leakage.  When seen at the pain clinic, in February 2007, it was noted that she was service-connected for a neurogenic bladder and had a history of some stress incontinence.  No current symptoms were reported.   

A VA primary care note, dated in March 2007 shows the Veteran was examined for her complaints of musculoskeletal pain.  There were no complaints or findings of urinary symptomatology.  

On May 23, 2007, the Veteran telephoned the VA clinic reporting complaints of generalized body aches.  She thought she had the flu.  There were no urinary complaints.  An appointment was scheduled.  She came in later that day.  She was examined and a viral syndrome was diagnosed.  There were no urinary complaints or findings.  

At this point, the Board notes that there is no evidence, that is there are no medical or even lay statements, describing the criteria for a rating in excess of 40 percent prior to May 2007.  Moreover, the Veteran's attorney asserted to the Court and now asserts to the Board that the increase in severity, claimed to warrant a 60 percent rating, began with a May 2007 hospitalization, primarily for pneumonia.   

The Veteran returned to the VA clinic on May 26, 2007.  She reported an onset of body aches, sinus pressure, facial pain, and a left ear ache.  She also reported a chronic history of stress incontinence, which always became worse with stress or sickness.  

The Veteran was admitted to the VA hospital later that day.  Her presenting complaints were reported to be fever of unknown origin, crying from pain in the left temple/ear area, and since the previous Tuesday, having stress urinary incontinence.  Various tests and examinations were done and medication was provided.  The following day it was determined that she did not need to be in the hospital and she was discharged home.  In a history and physical note, dated May 27, 2007, it was reported that, since Tuesday, the stress incontinence was worse than before.  Discharge diagnoses included stress incontinence.  There was no report as to the frequency of urination or the need to change absorbent material.  

A note dated in early June 2007 shows the Veteran had urinary incontinence and wore pads daily.  The frequency of changes or urination was not reported.  

The Veteran had a VA neuropsychology consultation in July 2007.  It was noted that she had multiple physical symptoms, including stress incontinence.  There was no report of urinary frequency or of any interference with her functioning.  

A VA gynecology note dated in February 2008 shows the Veteran reported no changes in her health.  There was no information as to frequency of urination or clothing changes.  The same primary care physician saw the Veteran on March 10, 2008 and reported that she had to change 6-7 pads a day due to her stress incontinence.  

A VA genitourinary examination was done on March 18, 2008.  The claims file was reviewed.  The Veteran gave a history of her urinary incontinence.  She stated that it had gradually progressed since its onset.  There was one occasion during a 2 week period, while she had pneumonia and was hospitalized in May 2007, in which she stated that she lost all control of her bladder.  She stated that since that time she had "zero confidence" in her ability to hold her urine.  She stated that she had leakage of urine whenever she did activities such as sneezing, coughing, laughing, jogging, jumping, water aerobics, or lifting heavy weights.  Because of that, she wore thick pads in her under garments and had to change them 6 to 7 times a day.  She also urinated an average of 3 times per night.  She described urinary hesitancy and a slow stream.  She had urinary frequency and had to have her desk close to the bathroom.  She stated that her incontinence interfered with her daily activities and social life; and, that it was very embarrassing when she had an episode of incontinence.  She admitted that she only had to change her pads and not her clothing.  Before she started using pads, there were two incidents when she had to change her clothes.  The diagnosis was stress urinary incontinence.  

The Board subsequently awarded the maximum scheduler rating of 60 percent as of the date of the March 2008 VA examination.  

A urodynamic study was done in April 2008 and failed to reproduce leakage with provocative maneuvers.  A urology cystoscope report, dated in May 2008, shows that a pelvic examination was done.  There was noted to be some leakage of urine with provocative maneuvers both in lithotomy and standing positions.  The assessment was stress urinary incontinence.  She was scheduled for consultation and it was noted that she would likely benefit from a sling.  

In July 2008, the Veteran wrote discussing her problem.  She explained that the surgical sling procedure would require a long recuperation and might make the symptoms worse; therefore, she decided against it.  She decided to continue changing pads 6 times daily and living with the embarrassment.  She wrote that the disability had a profound effect on her mentally, physically, and socially.  She noted that she had asked that her workstation be moved close to the restroom due to urinary frequency.  She said that she was limited as to what she could do for physical exercise because of the incontinence.  She wrote of two occasions when she had to leave work and change her clothes due to the incontinence.  On another occasion, she was driving and had to go home to change clothes after urine leakage from sneezing.  She concluded that she needed to change absorbent materials more than four times a day.  

Conclusion

The Veteran through her attorney asserts that the date of her hospitalization in May 2007 marks the onset of increased urinary incontinence and the need to change pads more often.  The Veteran asserts that the condition significantly interferes with her work and social life.  However, there is no evidence actually against an increase.  There is no reason to doubt the Veteran's credibility.  Consequently, giving the appellant the benefit of the doubt, the Board grants a 60 percent rating for the stress incontinence as of the date of her hospitalization on May 26, 2007.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).  

There is no claim, or medical evidence, or lay evidence that the stress incontinence required her to change more than 4 times a day prior to May 26, 2007.  On a November 2006 examination, the Veteran reported voiding 3 to 4 times per night, which would meet criteria for a 20 percent rating and every 2 to 3 hours during the day, which would meet the criteria for a 10 percent rating.  She reported that she would only experience a loss of urine if she did not void when she sensed urgency.  She did not report having to change clothes or absorbent materials otherwise.  The diagnosis was urinary urgency - not bothersome to patient.  Subsequent notes in February 2007, March 2007, and as late as May 23, 2007, did not show any change in urinary problems.  Thus, the evidence compels the Board to find that there was no increase in the severity of the service-connected urinary incontinence prior to the hospitalization on May 26, 2007.  

On the April 2004 VA examination the Veteran reported that she had to change her clothes 2 to 3 times daily, which is often enough to meet the criteria for a 40 percent rating.  In her August 2004 substantive appeal, she stated that she had to change her clothes (including underclothing and panty liner) 2 to 3 times a day and that she urinated every one to 2 hours during the day.  She specifically argued that she met the criteria for a 40 percent rating.  Subsequent evidence, as detailed above, is vague.  If anything, it reflects improvement and not a worsening.  However, again resolving reasonable doubt in the Veteran's favor, the Board finds a 40 percent rating is warranted prior to May 26, 2007, back to January 1, 2003.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  

The Board notes that the assignment of step ratings was sanctioned by the Court in Fenderson v. West, 12 Vet. App. 119 (1999).  Here, as discussed above, the Board finds that the evidence does not support a rating in excess of 40 percent at any time prior to May 26, 2007 and does not support a rating in excess of 60 percent at any subsequent time.  


Other Criteria and Extraschedular Rating

In its September 2010 decision, the Court noted that the Board's October 2008 decision did not discuss whether referral for an extraschedular evaluation was warranted.  At this time, the Board emphasizes that the potential applications of various provisions of Title 38 of the Code of Federal Regulations (2010) have been considered whether or not they were raised by the Veteran as required by the holding of the Court in Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991), including the provisions of 38 C.F.R. § 3.321(b)(1) (2010).  The Board finds that the evidence of record does not present such "an exceptional or unusual disability picture as to render impractical the application of the regular rating schedule standards."  38 C.F.R. § 3.321(b)(1) (2010).  

The preponderance of medical evidence shows that the disability manifestations are adequately compensated by the rating schedule.  The evidence does not present such an exceptional disability picture that the available schedular evaluations for the service-connected disability are inadequate.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  In this regard, the Board finds that there has been no showing that the service-connected stress incontinence has resulted in marked interference with employment or necessitated frequent periods of hospitalization beyond that contemplated by the rating schedule.  

The mere assertion or evidence that a disability interferes with employment would not necessarily require extraschedular consideration.  The rating schedule is itself based upon the average impairment of earning capacity due to diseases, and application of the schedule clearly recognizes that the rated disabilities interfere with employment.  38 U.S.C. § 1155.  Accordingly, the fact that a disability interferes with employment generally would not constitute an "exceptional or unusual" circumstance rendering application of the rating schedule impractical.  Rather, the provisions of section 3.321(b)(1) would be implicated only where there is evidence that the disability picture presented by a veteran would, in the average case, produce impairment of earning capacity beyond that reflected in VA's rating schedule or would affect earning capacity in ways not addressed in the schedule.  VAOPGCPREC. 6-69 (Aug. 16, 1996).  

The concept of average impairment of earning capacity covers a wide range of factors, including time missed from work, decreased productivity, taking longer to do tasks, not being able to do some tasks, and missed promotions.  It is only when the time missed from work is unusual in light of the rating that an extraschedular rating would be indicated.  Thus, a 10 percent rating would contemplate some time lost, while a 40 or 60 percent rating would contemplate a substantially greater amount of lost time.  The September 2010 Court decision noted that the Veteran's supervisor reported, in late May 2008, that she used 29.45 hours of sick leave in that year to date and that she stated she had missed a total of 47.5 hours between November 2007 and July 2008.  Review of the manager's statement shows that he frankly acknowledges that while some of the time lost was due to sinus problems, he was unable to be specific about how much time could be attributed to a specific illness.  Moreover, the Veteran has a myriad of disabilities.  While she, her manager, and co-worker can say that she is sick and unable to work, they do not have the medical training and experience to diagnose her illness as being exclusively due to her sinus disability or her incontinence.  See 38 C.F.R. § 3.159(a) (2010).  Thus, the time lost can not be exclusively ascribed to the disabilities at issue here.  

However, even if we assume that all the time lost is due to the stress incontinence, it does not present an exceptional or unusual disability picture that would warrant extraschedular consideration.  This loss of time from work is within the industrial impairment contemplated by 40 or 60 percent ratings and does not indicate an exceptional or unusual circumstance warranting extraschedular evaluation.  Consequently, even if all the time lost could be diagnosed as being due to her incontinence, it would not warrant extraschedular evaluation.  

The rating schedule is based on industrial impairment.  As with most industrial impairments, accommodation will help a worker do his or her job.  Thus, minimal accommodations, such as being near a restroom at work or the need to occasionally go home to change do not warrant extraschedular evaluation.  The schedular ratings adequately compensate these associated factors.  See Thun.  

The Board has carefully reviewed the arguments advanced by the Veteran and her attorney, as well as those noted by the Court.  We find that neither the arguments nor the record present an exceptional or unusual disability picture such that the available schedular evaluations for the service-connected disability are inadequate.  See Thun.  Thus, the Board finds that the criteria for submission for assignment of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a claim for total disability based on individual unemployability (TDIU) is part of an increased rating claim when such claim is raised by the record.  In this case, the Veteran was working and/or going to school full time prior to May 2007 and the grant here in will result in a 100 percent combined rating under the schedule.  Thus, the record here does not raise a TDIU claim.  


ORDER

A 40 percent rating for stress incontinence is granted prior to May 26, 2007, back to January 1, 2003.  

A 60 percent rating for stress incontinence is granted as of May 26, 2007.  

These grants are subject to the laws and regulations governing the payment of monetary awards.  


REMAND

The Veteran's attorney asserted that computerized tomography recommended on VA examination was not done.  In fact, it was done in July 2008.  Based on the results and other findings, the Veteran had endosopic sinus surgery in November 2008.  This involved septoplasty and removal of a maxillary cyst.  In as much as a 50 percent rating can be assigned where repeated surgeries are unsuccessful in controlling the sinusitis, a current examination is desirable.  

Accordingly, the claim for an increased rating for sinusitis is REMANDED for the following action:

1.  The Veteran should be scheduled for an examination for sinusitis.  The claims folder should be made available to the examiner for review in conjunction with the examination.  Any tests or studies that may be indicated should be done.  The examiner should respond to the following questions with a complete explanation.  

a.  Does the Veteran have a purulent sinus discharge?  

b.  Does the Veteran have crusting?  

c.  Does the Veteran have incapacitating episodes of sinusitis requiring prolonged (lasting 4 to 6 weeks) antibiotic treatment?  If so, how many episodes per year does she have?  

d.  Does the Veteran have non-incapacitating episodes of sinusitis characterized by headaches, pain, and purulent discharge or crusting?  If so, how many episodes per year does she have?  

2.  The AOJ should obtain a complete copy of the Veteran's clinical records from December 2008 to the present and associate them with the claims folder.  

3.  Thereafter, the AOJ should readjudicate the claim for an increased rating for sinusitis in light of any evidence added to the record.  If any benefit sought on appeal remains denied, the appellant and his representative should be provided a SSOC.  An appropriate period of time should be allowed for response.

Subsequently, the case should be returned to the Board, if in order.  The Board intimates no opinion as to the ultimate outcome of this case.  The appellant need take no action unless otherwise notified.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


_________________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


